Case 1:17-cr-00791-LAK Document 76-2 Filed 11/19/19 Page 2 of 2

t

 

 

USDC SDNY

UNITED STATES DISTRICT COURT _ SOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC #:

 

UNITED STATES OF AMERICA

 

OATE FILED:_NOV 2 1 2019

 

 

- against -
54 17 Cr. 791 (LAK)
THERYN JONES,
GYANCARLOS ESPINAL, and RDER

ARIUS HOPKINS,

Defendants.

 

 

Upon the application of the defendant, Arius Hopkins (Register No. 79689-054), by and
through his attorneys, the Court hereby orders the Metropolitan Detention Center (“MDC”) in
Brooklyn, New York, or the Metropolitan Correctional Center (“MCC”) in New York, New
York, as may be applicable, to accept clothing for the defendant to use during the pendency of
his trial. The Court now orders the MDC and MCC, as applicable, to accept up to five sets of
clothing, including, but not limited to, undershirts, socks, shoes, dress shirts, suit pants, suit
jackets, ties, and sweaters, and to permit such clothing to be made available to the defendant
prior to each court date in this case. In addition, the Court shall permit the defendant to change
into busmess attire at the Court prior to each appearance and appear before the jury without
restraints during the pendency of his trial. Counsel for the defendant shall deliver a copy of this

order to the appropriate personnel at the MDC or MCC.

 

SOUTHERN DISTRICT OF NEW YORK

Dated: November 2/- , 2019
New York, New York

 
